Citation Nr: 0818395	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

3.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a liver disorder.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for numbness of the 
fingers and feet.

9.   Entitlement to service connection for a skin disorder.  

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office 
located in Hartford, Connecticut.

In January 2008, the veteran appeared at a videoconference 
hearing before the undersigned Law Judge.  

The issues of entitlement to service connection for PTSD, 
tinnitus, a skin disorder, and numbness of the fingers and 
feet are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  




FINDINGS OF FACT

1.  The veteran has not been currently diagnosed as having a 
headache disorder.  

2.  The veteran has not currently been diagnosed as having 
TMJ.

3.  The veteran has not currently been diagnosed as having a 
sleep disorder, to include sleep apnea.  

4.  The veteran has not currently been diagnosed as having a 
low back disorder.

5.  Any current liver disorder is unrelated to the veteran's 
period of service, to include exposure to AO.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  TMJ was not incurred in or aggravated by service, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.310.

3.  A sleep disorder, to include sleep apnea, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  A low back disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  A liver disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The January 2006 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in March 2006.  As the Board 
concludes below that the preponderance of the evidence is 
against the claims of service connection for headaches; TMJ; 
a sleep disorder, to include sleep apnea; low back pain; and 
any current liver disorder, to include as a result of 
exposure to AO, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

There has been compliance with the assistance requirements of 
the VCAA.  All service medical, VA and private treatment 
records, and records from the Social Security Administration 
have been obtained.  

As to the necessity for examinations with regard to the 
issues of service connection for headaches, TMJ, a sleep 
disorder, low back pain, and a liver disorder, to include as 
a result of exposure to AO, the Board notes that in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, there is no competent 
evidence that any of the above disorders may be related to 
service or in the case of low back pain or liver disease to 
exposure to AO.  



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, arthritis, and cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The Board notes, however, that 38 C.F.R. 
§ 3.309(e) does not encompass any of the five disorders for 
which the Board has reached a final determination in this 
decision.


Headaches

A review of the veteran's service medical records reveals 
that there were no complaints or findings of headaches during 
his period of service.  At the time of the veteran's January 
1969 service separation examination, normal findings were 
reported for the head, face, neck, and scalp.  Normal 
neurological findings were also noted at that time.  On his 
January 1969 report of medical history, the veteran checked 
the "no" box when asked if he had or had ever had frequent 
or severe headaches.  

There is also no medical evidence of headaches in the years 
immediately following service.  While the Board notes that 
the veteran reported having headaches at the time of an 
October 2003 psychiatric intake visit, there was no diagnosis 
of a headache disorder rendered at that time.  The veteran 
denied having headaches at the time of an October 2005 visit.  
There are no treatment records in the file demonstrating that 
the veteran currently has a headache disorder.  

At his January 2008 hearing, the veteran expressed his belief 
that his current headaches were related to his PTSD.  He 
noted that his headaches occurred when he encountered stress.  
He stated that he had been being worked up for a headache 
disorder at the VAMC but left prior to its completion.  The 
veteran indicated that he was not currently receiving any 
treatment for a headache disorder.  

The Board notes that the veteran has expressed his belief 
that he has a current headache disorder which is either 
related to service or his service-connected PTSD.  However, 
lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); cf. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In this case, it has not been shown that the veteran 
currently has a headache disorder.  Moreover, there is no 
competent evidence of a relationship between any claimed 
headache disorder and the veteran's period of service or any 
relationship to the veteran's claimed PTSD.

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

TMJ

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a jaw or tooth 
disorder in service.  At the time of the veteran's January 
1969 service separation examination, normal findings were 
reported for the mouth and throat.  On his January 1969 
report of medical history, the veteran checked the "no" box 
when asked if he had or had ever had severe tooth or gum 
trouble.  There were also no findings of jaw or TMJ trouble 
in the years immediately following service.  Treatment 
records obtained in conjunction with the veteran's claim also 
reveal no complaints, findings, or diagnoses of TMJ.  

At his January 2008 hearing, the veteran expressed his belief 
that he currently had TMJ which was related to his PTSD.  He 
testified that he had no clicking of his jaw prior to service 
and that since returning from service he had pain at the top 
of his jaw.  He stated that he was in the process of being 
worked up for possible TMJ syndrome at the Rocky Hill VAMC 
but left the program prior to completion.  The veteran 
indicated that he was not currently receiving any treatment 
for TMJ.  

The Board notes that the veteran has expressed his belief 
that he currently has TMJ which is either related to service 
or his service-connected PTSD.  However, as noted above, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  See Espiritu v. Derwinski, supra.  
Furthermore, as stated above, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  

In this case, it has not been shown that the veteran 
currently has TMJ.  Moreover, there is no competent evidence 
of a relationship between any claimed TMJ and the veteran's 
period of service or any relationship to the veteran's 
claimed PTSD.

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  





Low Back Pain

A review of the veteran's service medical records reveals 
that there were no complaints or findings of low back pain or 
a low back disorder in service.  At the time of the veteran's 
January 1969 service separation examination, normal findings 
were reported for rhe spine and lower extremities.  On his 
January 1969 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had 
recurrent back pain; arthritis or rheumatism; or bone, joint 
or other deformity.  There were also no findings of a low 
back disorder in the years immediately following service or 
any treatment records received in conjunction with veteran's 
claim.  

At his January 2008 hearing, the veteran testified that he 
would dive on his back when mortar rounds were going off 
around him.  He stated that he would have his 45 pound 
backpack on at that time.  The veteran reported that he did 
not have problems with his low back prior to service and that 
he had had problems with his back since service.  The veteran 
also testified that it was his belief that his current back 
pain could be related to his exposure to AO.  

The Board notes that the veteran has expressed his belief 
that he currently has a low back disorder which is either 
related to service or as a result of his exposure to AO.  
However, as noted above, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  See 
Espiritu v. Derwinski, supra.  Furthermore, as stated above, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Pain alone without a 
diagnosis or identifiable underlying malady or condition does 
not of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Additionally, a low back disorder is not one of the listed 
diseases for which service connection can be granted based 
upon exposure to AO.  Moreover, there has been no objective 
medical evidence submitted relating any current low back 
disorder to exposure to AO.

In this case, it has not been shown that the veteran 
currently has a low back disorder.  Moreover, there is no 
competent evidence of a relationship between any claimed low 
back pain and the veteran's period of service or any 
relationship to exposure to AO.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Sleep Disorder/Sleep Apnea

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a sleep disorder 
in service.  At the time of the veteran's January 1969 
service separation examination, there were no findings of 
sleep problems or diagnoses of a sleep disorder.  On his 
January 1969 report of medical history, the veteran checked 
the "no" box when asked if he had or had ever had frequent 
trouble sleeping.  There were also no findings of a sleep 
disorder, including sleep apnea, in the years immediately 
following service or in any treatment records received in 
conjunction with the veteran's claim.

At his January 2008 hearing, the veteran indicated that he 
had not been tested for sleep apnea.  He stated that he would 
wake up after having dreams and would be sweaty, stuffy, and 
hot.  He noted that other people had heard him yelling in his 
sleep.  The veteran indicated that he had nightmares which 
were disturbing his sleep.  He reported that his parents told 
him he had sleep problems right after service.  

The Board notes that the veteran has expressed his belief 
that he currently has a sleep disorder related to his period 
of service.  However, lay persons are not competent to opine 
as to medical etiology or render medical opinions.  See 
Espiritu v. Derwinski, supra.  Furthermore, as stated above, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  The veteran has not 
been diagnosed as having a sleep disorder, to include sleep 
apnea, at any time.  Moreover, there has been no objective 
medical evidence submitted relating any current sleep 
disorder to the veteran's period of service. 

In this case, it has not been shown that the veteran 
currently has a sleep disorder.  Moreover, there is no 
competent evidence of a relationship between any claimed 
sleep disorder and his period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


Liver Disorder

A review of the veteran's service medical records reveals 
that there were no complaints or findings of liver problems 
in service.  At the time of the veteran's January 1969 
service separation examination, normal findings were reported 
for the abdomen and viscera.  On his January 1969 report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had stomach, liver, or intestinal 
trouble; or jaundice.  There were also no findings of liver 
trouble in the years immediately following service.  

In an August 2004 report from Day Kimball Hospital, the 
veteran was noted to have alcoholic hepatitis.  

At his January 2008 hearing, the veteran testified that upon 
returning from Vietnam he drank to make himself feel better 
and ease the pain.  He stated that he drank to forget about 
what happened in Vietnam.  The veteran indicated that he was 
not worried about what it would do to his liver.  The veteran 
reported that he do not do any other type of drug.  He 
reported that he had never received a transfusion or a tatoo 
while in service.  The veteran also noted that it was his 
belief that his current liver disorder was related to his 
period of service.  

The Board notes that the veteran has expressed his belief 
that he currently has a liver disorder related to his period 
of service, to include as a result of exposure to AO.  
However, as noted above, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  See 
Espiritu v. Derwinski, supra.

Furthermore, liver disease is not one of the listed diseases 
for which service connection can be granted based upon 
exposure to AO.  Moreover, there has been no objective 
medical evidence submitted relating any current liver 
disorder to exposure to AO.  

While the Board notes that the veteran has currently been 
diagnosed as having alcoholic hepatitis, this occurred many 
years subsequent to service.  Moreover, there is no competent 
medical evidence of record relating the veteran's current 
liver problems to his period of service.  Based upon the 
above, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  


ORDER

Service connection for a headache disorder is denied.  

Service connection for TMJ is denied.  

Service connection for a low back disorder is denied.  

Service connection for a sleep disorder, to include sleep 
apnea, is denied.  

Service connection for a liver disorder is denied.  




REMAND

As it relates to the issues of entitlement to service 
connection for a skin disorder and neurological impairment of 
the fingers and feet, the Board notes that certain skin 
disorders and peripheral neuropathy have been associated with 
exposure to AO in service.  The Board further observes that 
the veteran has testified as to having had skin problems 
since his period of service.  With regard to numbness and 
tingling in the feet and hands, the veteran testified as to 
having had this problem within a year or two following his 
period of service.  The Board notes that under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran has provided competent testimony as to skin 
problems and neurological impairment of the feet and hands 
and a continuity of symptomatology between the current 
disabilities and service.  His testimony is sufficient to 
trigger VA's duty to provide an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  An examination is 
needed to determine whether the veteran has current 
neurological impairment of the hands and feet and/or a skin 
disorder related to service, to include as a result of 
exposure to AO.  

As it relates to the issue of service connection for 
tinnitus, the veteran has reported having been exposed to 
mortar explosions in service.  He has also testified as to 
having a swishing/whooshing sound in his ears since service.  
Based upon the veteran's inservice noise exposure and his 
testimony as to a continuity of symptomatology, a VA 
examination is warranted.  In this regard, the Board observes 
that the United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

As it relates to the issue of service connection for PTSD, 
the Board notes that the veteran has reported having been 
exposed to rocket and mortar fire while in service.  The 
Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

An attempt should be made to obtain the unit history of the 
541st Trans Co. (Lt Trk) USARPAC for the time period from 
January 1968 to January 1969.  

The Board further notes that the veteran was diagnosed as 
having chronic, severe passive aggressive personality in 
service in August 1967.  The veteran has also been variously 
diagnosed as having alcohol dependence and PTSD in treatment 
records that have been obtained in conjunction with his 
claim.  The veteran has not been afforded a VA psychiatric 
examination to determine if any currently diagnosed 
psychiatric disorder is related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Research Record Center (JSSRC) 
and request the unit history of the 541st 
Trans Co. (Lt Trk) USARPAC for the time 
period from January 1968 through January 
1969. 

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA 
examiner.  The examiner is requested to 
provide the following opinions:  Does the 
veteran currently have any skin 
disorders?  If yes, are they at least as 
likely as not (50 percent probability or 
greater) related to his period of 
service, to include as a result of his 
exposure to AO while in Vietnam?  A 
detailed rationale is requested for each 
opinion that is rendered.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current neurological 
impairment of the feet and hands.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA 
examiner.  The examiner is requested to 
provide the following opinions:  Does the 
veteran currently have any neurological 
impairment of the hands or feet?  If yes, 
it is at least as likely as not (50 
percent probability or greater) related 
to his period of service, to include as a 
result of his exposure to AO while in 
Vietnam?  A detailed rationale is 
requested for each opinion that is 
rendered.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current tinnitus.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA 
examiner.  The examiner is requested to 
provide the following opinions:  Does the 
veteran currently have tinnitus?  If yes, 
is it at least as likely as not (50 
percent probability or greater) related 
to his period of service?  A detailed 
rationale is requested for each opinion 
that is rendered.  

5.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are at least as 
likely as not (50 percent probability or 
greater) related to service on the basis 
of direct service incurrence, or if 
clearly and unmistakably pre-existing 
service, was/were aggravated by the 
veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.

The report of examination should include 
the rationale for all opinions expressed.

6.  If the claims are is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


